Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 1 of 8 PageID 494




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

LAS BRISAS CONDOMINIUM
HOMES CONDOMINIUM
ASSOCIATION, INC.,

             Plaintiff,

v.                                               Case No: 2:21-cv-41-SPC-MRM

EMPIRE INDEMNITY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Empire Indemnity Insurance Company’s

Second Amended Motion to Dismiss (Doc. 31), to which Plaintiff Las Brisas

Condominium Association, Inc. has responded (Doc. 32).                    For the below

reasons, the Court denies the motion.

                                   BACKGROUND

       This insurance dispute follows Hurricane Irma damaging Las Brisas’

property that Empire insured. Las Brisas submitted a timely insurance claim

that Defendant refused to pay. Dissatisfied with Empire’s refusal, Las Brisas



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 2 of 8 PageID 495




filed a Civil Remedy Notice of Insurer Violations (“CRN”) with the Florida

Department of Financial Services on September 20, 2018. (Doc. 4-2; see also

Doc. 4-3). Empire then invoked appraisal, which ended in Las Brisas’ favor.

(Doc. 4-5).

      Las Brisas now sues Empire for bad faith under Fla. Stat. §§ 624.155

and 626.9541. It alleges that Defendant did not pay its covered damages and

did not timely correct its unlawful inaction after Las Brisas filed the CRN.

(Doc. 1). Empire moves to dismiss the Complaint for failure to state a plausible

bad faith claim.

                              LEGAL STANDARD

      A complaint must recite “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To

survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). A party must plead more than “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).      “Factual

allegations that are merely consistent with a defendant’s liability fall short of

being facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012) (citations omitted).




                                        2
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 3 of 8 PageID 496




      In considering a motion to dismiss, courts must accept all factual

allegations in the complaint as true and take them in the light most favorable

to the plaintiff. See Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008).

But acceptance of a complaint’s allegations is limited to well-pled allegations.

See La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)

(citations omitted).

                                DISCUSSION

      Empire makes three arguments for dismissal.          First, it argues the

Complaint’s allegations are conclusory and lack details to support a punitive

damage claim. But the Complaint never mentions punitive damages. (Doc. 4).

And Las Brisas confirms so in its response. (Doc. 32 at 3). Were Las Brisas to

seek punitive damages in a later pleading, then Empire can challenge the

specificity. Until then, Empire’s argument is premature.

      Second, Empire argues the Complaint makes conclusory allegations of

bad faith. The Court disagrees. Although the Complaint does not provide

many details, it need not.     Fed. R. Civ. P. 8(a).    Here, the Complaint’s

allegations and attached exhibits give enough facts to assert a plausible claim.

For example, Las Brisas describes its claim (including property, source of loss,

policy, and claim number) and Empire’s refusal to pay benefits after originally

accepting coverage. (Doc. 4 at 2). Las Brisas then describes its submission of

the CRN, Empire’s appraisal demand, the resulting appraisal award in Las




                                       3
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 4 of 8 PageID 497




Brisas’ favor, and Empire’s failure to timely honor the appraisal award. (Doc.

4 at 2-3). In support, Las Brisas attaches the relevant insurance policy (Doc.

4-1), the CRN (Doc. 4-2), a letter relating to the CRN (Doc. 4-3), correspondence

relating to the appraisal demand and award (Doc. 4-4), and the appraisal

award (Doc. 4-5). The Complaint also alleges each element of a claim for bad

faith. Read together, the Complaint and exhibits leave no doubt as to the

dispute at issue.

      Third, Empire attacks the CRN’s sufficiency. It argues the CRN fails to

identify with specificity the Florida law that Empire allegedly violated and the

policy term it allegedly breached. (Doc. 4-2); see Fla. Stat. § 624.155(3)(b)(1)

(requiring a CRN to state with specificity “[t]he statutory provision, including

the specific language of the statute, which the authorized insurer allegedly

violated); Fla. Stat. § 624.155(3)(b)(4) (requiring the notice to state with

specificity “[r]eference to specific policy language that is relevant to the

violation, if any”). Empire argues so because the CRN is a prerequisite to Las

Brisas’ bad faith claim. See Fla. Stat. § 624.155(3)(a). This means, according

to Empire, that submitting a defective CRN prompts dismissal of this suit.

      In reviewing the CRN attached to the Complaint, Las Brias identifies

two subsections of Fla. Stat. § 624.155(b) and five subsections of § 626.9541(1)

that Empire allegedly violated and the facts supporting those violations. (Doc.




                                       4
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 5 of 8 PageID 498




4-2 at 2-3). It also lists the following policy provisions that Empire purportedly

violated:

      Building coverage provisions; additional coverages; ordinance and
      law; duties in event of loss policy provisions; all terms and
      conditions of Section I of the insurance policy; the insurance
      policy’s definition section; the insurance policy’s exclusion of
      coverage provisions; loss payment policy provision; ensuing
      damages provision; the declarations page; we will adjust all losses
      with you.

(Doc. 4-2 at 2). These provisions are easy enough to identify within the policy.

Given the bad faith allegations, multiple policy provisions appear relevant—

and were properly cited. And, as explained in Las Brisas’ response (Doc. 32 at

6), one must read many of the referenced sections together to understand fully

the alleged policy breach. While the Court believes some sections, such as the

definitions section, may not be necessary, their inclusion is reasonable. What

is more, the CRN’s narrative section explains Las Brisas’ concerns about

Empire’s action (or lack thereof). So it appears, at this early stage of litigation,

that the CRN substantially satisfies § 624.155’s requirements.

      Empire references Fox v. Starr Indem. & Liability Co., No. 8:16-cv-3254-

T-23MAP, 2017 WL 1541294 (M.D. Fla. Apr. 28, 2017) for the proposition that

Florida courts have dismissed similar bad faith suits where a CRN cites almost

every policy provision. (Doc. 31 at 12). Not quite. In Fox, the court found that

the insurers’ notice complied substantially with § 624.155(3)(b) and that the

narrative section told the insurer about the insured’s concerns. Id. at *3. So




                                         5
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 6 of 8 PageID 499




Fox does not help Empire. In addition, the claimant in Fox identified the

following insurance provisions in the CRN: building coverage, business income

coverage, all coverage provided by endorsement or rider, the declarations page,

loss payment or settlement provision, duties in event of loss policy provision,

the insurance policy’s definition section, the insurance policy’s exclusion of

coverage provisions, and all insurance policy provisions that provide coverage

to the insured. Id. at *2. Las Brisas’ CRN contains a substantially similar list.

      Empire also argues that this case is like Julien v. United Prop. & Cas.

Ins. Co., No. 4D19-2763, 2020 WL 5652364 (Fla. App. Ct. Sept. 23, 2020).

There, the state court found the CRN referenced fourteen statutory provisions

and twenty-one sections of the Florida Administrative Code to be deficient.

But this case is distinguishable.     Las Brisas’ CRN cited seven statutory

provisions and eleven policy sections—a fraction of what was cited in Julien.

Las Brisas simply did not adopt the “kitchen sink” approach implemented in

Julien.

      The final case that Empire cites—but provides no analysis—is Pin-Pon

Corp. v. Landmark Am. Ins. Co., 465 F. Supp. 3d 1227 (S.D. Fla. 2020). There,

the district court initially dismissed a bad faith claim. But the dismissal was

later vacated on reconsideration. See Pin-Pon Corp. v. Landmark Am. Ins. Co.,

No. 20-14013-CV-MIDDLEBROOKS, 2020 WL 6588379, at *9 (S.D. Fla. Nov.

10 2020). In reconsidering its decision, the district court stated:




                                        6
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 7 of 8 PageID 500




      I find that strict construction of § 624.155 demands a specificity
      level of compliance with the requisite provision of information to
      the Department and the insurer. However, failure to strictly
      comply with this specificity standard will not foreclose a statutory
      bad faith action where (1) Form DFS-10-363 contains a purely
      technical defect in the identifying information; ([2]) the insured
      substantially complied with the specificity standard; (3) the
      insurer received actual, fair notice in furtherance of the purpose of
      the statute’s notice requirement; (4) and the insurer was not
      prejudiced by the technical defect.

Id. at *7. Following this reasoning, Empire loses even if the CRN’s references

to the eleven policy provisions did not meet the specificity standard. That is

because Las Brisas’ CRN is on the standard form and follows the instructions

to simply list the statutory provisions the insurer allegedly violated. (Doc. 4-2

at 2). From there, Las Brisas also gave a short description of the subsection of

each provision alleged to have been violated. (Doc. 4-2 at 2). So, the CRN’s

references to eleven policy sections and seven statutory subsections, coupled

with the narrative describing underlying facts sufficiently put Empire on

notice of Las Brisas’ concerns and the mitigating action Las Brisas sought.

Indeed, Empire received fair notice of Las Brisas’ issues and was not prejudiced

by any technical defect. The Court thus denies Empire’s motion.

      Accordingly, it is now

      ORDERED:

         1. Defendant Empire Indemnity Insurance Company’s Second

            Amended Motion to Dismiss (Doc. 31) is DENIED.




                                       7
Case 2:21-cv-00041-SPC-MRM Document 33 Filed 04/27/21 Page 8 of 8 PageID 501




         2. Empire must answer the Complaint on or before May 10, 2021.

      DONE and ORDERED in Fort Myers, Florida on April 26, 2021.




Copies: All Parties of Record




                                     8
